DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/19/21 has been accepted and entered. Accordingly, claims 1, 11-12, and 22 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least independent claims 1 and 12 include: 
(1) a “first group of a plurality of flight control components of the aircraft to cause a yaw motion in the aircraft
(2) a “second group of a plurality of flight control components to counter the at least one actual induced roll”
(3) a “third group of a plurality of flight control components to cause a standardized roll motion in the aircraft”

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of the limitations recited above use the generic placeholder “component” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)–(3) constitute functional language modifying the generic terms in prong (A), respectively. 


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)–(3), respectively, includes:
(1)-(3):
14 and 18, FIG. 1
¶ 44: “control components 18 can be positioned at any suitable location on the aircraft, and may include any suitable number of ailerons, airbrakes, elevators, flaps, flaperons, rudders, spoilers, spoilerons, stabilators, trim tabs and the like. . . In some further embodiments, the flight control components 18 include one or more thrust vectoring elements and the like”.
¶55 “in some embodiments, the first, second, and/or third flight control components correspond to the same flight control components . . . both the second and third flight control components can include ailerons on the wings 14 of the aircraft 10”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-15 and 22 are rejected under 112(b).  With respect to independent claims 1 and 22, the limitations a “first group of a plurality of flight control components to cause a yaw motion in the aircraft”, a “second group of a plurality of flight control components to counter the at least one actual induced roll”, and a “third group of a plurality of flight control components to cause a standardized roll 
However, under a broadest reasonable interpretation, the specification essentially defines “first”, “second” and “third” components contrary to their meaning as separate components, rendering the terms indefinite (i.e., ¶ 55 “the first, second, and/or third flight control components correspond to the same flight control components”) since it is not clear from the claim whether the terms are being claimed under their ordinary meaning wherein first, second and third groups of components refer to separate groups components, or if they are being claimed under their contrary meaning as the same group of components since ¶55 states first second and third flight control components can be the same flight components and the specification does not recite the term “group” such that it is unclear what flight control components belong to the first, second or third group of flight components. 
MPEP 2173.05(a) guides, “[t]he meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311 . . . [a]ccordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. Here, Applicant must clarify the claim language to indicate whether a first, second and third flight control components are separate components or if they are the same component in order to clarify the terms “first”, “second” and “third”. For the purposes of 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-15 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2016/0194074 to Hagerott et al. (“Hag”)
	With respect to claims 1 and 12, Hag discloses a method for controlling operation of an aircraft (¶27 “The systems and methods of the present invention are embodied as a control law algorithm for an aircraft”), comprising: 
receiving at least one yaw command from an operator control (¶43 “parameters of aircraft motion may be incorporated into the inventive process to improve its accuracy . . . utilize the rudder pedal position as an input signal (yaw command signal)”) (100 “pilot input”, FIG. 1) (200, “pilot input” FIG. 2) (¶15 “the system accepts a command input for the aircraft from the pilot . . . [f]or example . . . yaw rate”) (¶19 “measuring the value of the yaw command signal”); 
determining at least one actual induced roll based at least in part on the at least one yaw command (202 “roll rate”, FIG. 2) (¶38 “actual roll rate” wherein the yaw command signal affects the actual roll rate of the aircraft, i.e., see also ¶ 43 and Spec. ¶4 “yaw motion . . . is accompanied with a roll motion (roll rate)”); 

generating and sending a roll-countering command to a second group of a plurality of flight control components to counter the at least one actual induced roll (¶¶27 –28 “parameter of motion is one that is associated with the control surface to be counteracted . . . roll rate . . . the control law utilizes roll rate feedback to a roll control surface to counteract any significant deviations from the expected roll rate based on pilot input . . . the control law to counter uncommanded deviations without counteracting pilot input to the roll control surfaces”) (¶15 “Either one or the other of the two control surfaces are then operated to counteract the error signal . . . parameter of motion is the roll rate of the aircraft”) (¶56 “As the measured roll rate 610 of the aircraft exceeds the predicted roll rate calculated by the control law, an opposing spoiler command 612 is commanded to reduce the actual roll rate 610 back to the predicted value”)
determining a standardized roll rate1 command based at least in part on the yaw command (¶ 11 “expected and actual yaw rate of the aircraft are used to generate the error signal. Command signals are calculated, based on pilot input . . . from which a command is calculated . . . to modify a command signal for one or more rudder segments or other yaw control surfaces”) (¶17-18 “multiplying pilots command input by a gain . . . low pass filter is applied to the expected value of the parameter of motion”) (¶36 “A gain 222 may be applied, if necessary, to the predicted roll rate 220 to calibrate the roll rate model and to compensate for inaccuracy in the predicted roll rate 220. Gain 222 allows modification of the predicted roll rate 220”; ¶39 “error signal 227 that represents the difference between the expected roll rate 220, as modified by the prior steps, and the measured roll rate 202. Gain 228 is applied to error signal 227 to keep the bank angle deviation due to the surface failure within desired limits”; ¶41 “limiter 231 limits the 
sending the standardized roll rate command to a third group of a plurality of flight control components to cause a standardized roll motion in the aircraft (236, 232, FIG. 2) (i.e., ¶42 “The modified error signal 227 is then summed with the spoiler gearing command 206 at step 232 to produce spoiler command 234 . . . signal 236 is used to actuate right spoiler 238. If spoiler command 234 is negative, then the absolute value 242 of the negative signal 240 is used to actuate left spoiler 244”) (claim 1 “operating a control surface of the aircraft to reduce the error signal”) 
With respect to claims 2 and 13, Hag discloses the method of claim 1, wherein determining the standardized roll rate command comprises selecting the standardized roll rate command from a lookup table (¶ 35 “the output of step 212 will represent the command actually provided to the ailerons on the aircraft . . . the step 212 may apply a gain to the pilot input 200 based on the aileron gearing ratio of the aircraft control system . . . A gain 214 is applied to the expected aileron command output from step 212 to model the predicted roll rate that is expected to result from the aileron command . . . gain is determined based on the characteristics of the aircraft similar to those described for gain 208, or may be estimated or determined through flight testing”) (¶34 “the gain is determined based on the characteristics of the aircraft. These characteristics include, without limitation, the size of the spoilers, the size of the ailerons, and other aerodynamic characteristics of the aircraft”) 
With respect to claims 3 and 14, Hag discloses determining the standardized roll rate command comprises calculating the standardized roll motion based at least in part on the at least one yaw command and a set of ideal conditions (¶53 “calculates an expected roll rate based on assumptions regarding the planes aerodynamic parameters . . . Despite the intentional error between predicted and 
With respect to claims 4 and 15, Hag discloses sending the yaw signal, sending the roll-countering command, and sending the standardized roll rate command comprises sending the yaw signal, the roll-countering command, and the standardized roll rate command substantially simultaneously (¶51 “roll rate 508 immediately generates an error signal 220 because the expected roll rate is zero from the lack of control input . . . This immediate counteraction by the inventive control law allows more time before catastrophic aircraft failure”; ¶8 “ [t]he system continuously calculates an expected value for the motion of the aircraft based on the pilot's input to the controls of the aircraft. It simultaneously measures the actual motion of the aircraft. If there is a difference between the expected motion of the aircraft and its actual motion, then the system generates an error signal. The system then generates and sends a command signal to the aircraft control surfaces based on the error signal that will counteract the error signal and tend to reduce the error signal”) (¶52 “automatic response”) (FIG. 3 – 7, each depicting the various signals and commands simultaneously on a common time scale). 
With respect to claims 11 and 22, Hag discloses wherein the second group of the plurality of flight control components and the third group of the plurality of flight control components comprise at least one common flight control component (¶2 “control surfaces such as spoilers, ailerons, and other control surfaces”; ¶10 “In some embodiments, the control surface used by the system to counteract the error signal is the aircraft spoilers”; ¶12 “operating the control surface in response to the error signal requires calculating a nominal command for the control surface based on the control input and then adding the error signal to the nominal command to calculate a modified command. The control surface is then operated in response to the modified command instead of the nominal command signal”; ¶¶ 29-31 “an aircraft control surface is depicted. In the depiction, the control surface is a spoiler . . . signal 101 is processed in step 102 to compensate for the desired response of the spoilers . . . applying gain . . . left spoiler, right spoiler”; ¶39 “gain 228 is scheduled so that the maximum unintended deflection by a control surface will not cause the aircraft bank angle to exceed”; ¶55 “the input 600 causes a control surface to 

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the 112(f) interpretation, Applicant asserts (Amend. 6):
The Examiner appears to suggest that the expression "to cause a yaw motion in the aircraft" represents functional language coupled to the term "component[s]". However, this is incorrect: it is the yaw signal which causes the yaw motion, by causing the first group of the plurality of flight control components of the aircraft to modify their behaviour based on yaw signal. As a result, claims 1 and 12 fail to satisfy prong B of the three-prong test presented by the Examiner, and thus the interpretation under 35 USC §112(f) is improper.
	However, it is not possible for a transmission of a signal alone to “cause a yaw motion in the aircraft”. Rather “flight control components” are required to cause the motion. Under Applicants interpretation transmission of a signal alone causes yaw motion of the aircraft, but the control components are clearly required to do so (i.e., Spec. ¶ 48 “yaw signal is indicative of an amount of deflection to be applied to one or more of the flight control components 18”; ¶62 “spoilers and ailerons should be used to effect the roll-countering motion”).  Clearly, the deflection of the flight control components is at least a cause of the “yaw motion of the aircraft”.  

With respect to exemplary independent claim 1, Applicant asserts (Amend. 6-7) that Haggerott fails to disclose “determining at least one actual induced roll rate based at least in part on the at least one yaw command” because “Haggerott instead indicates the actual roll rate would be determined using sensors and/or sensed attributes of aircraft motion”. However, this is precisely the way that the specification determines an actual induced roll rate (Spec. ¶ 47 “One or more sensors (not illustrated) located on the aircraft 10 can collect environmental data about the environmental factors to which the aircraft 10 is subjected, and the FBW controller can determine the actual induced roll motion for the aircraft 10”). Furthermore, without a determination being based on “sensed attributes of aircraft motion”  (Amend. 7), it is unclear how an “actual induced” roll rate of the aircraft could be determined since “actual induced” relates to actual roll rate of the aircraft that is caused while flying. 
Applicant further asserts (Amend. 7, ¶ 3) that Haggerott fails to disclose the “yaw command signal ‘affects the actual roll rate of the aircraft’” by merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) prima facie case of obviousness."). 
Furthermore, Applicants specification admits in the background of the prior art section that “a yaw motion (change in the heading of an aircraft) is accompanied with a roll motion (roll rate)” (Spec. ¶4). Furthermore, Haggerott discloses (¶43) “sideslip signal would then be multiplied by a gain, scheduled by flight condition, and the resulting signal is used to reduce the expected roll rate signal 220 at summing junction 218 . . . utilize the rudder pedal position as an input signal (yaw command signal), in lieu of a sideslip measurement or estimate. Referring to FIG. 2, this signal would subtract from summing junction 218. This supports operation of the aircraft in steady state sideslips, with the proper wheel input countering the rolling moment from that sideslip”. See also Flightlab Ground School, chapter 4, lateral/ directional stability, 2009, pp. 1-16, available at http://www.flightlab.net/Flightlab.net/Download_Course_Notes_files/4_LateralDirectional%232BA14D.pdf (FIG. 16, roll rate, excess rudder, insufficient rudder; FIG. 15 “sideslip inducted roll moment”; “right sideslip could be caused by . . . top rudder”) (p. 1, “rudder deflections . . . adverse yaw . . . can all cause sideslips . . . sideslips typically both yawing and rolling moments”) (FIG. 17 “roll due to rudder”)(p. 12 “right rudder, instead of rolling the aircraft right by dihedral effect (and roll due to yaw rate), slowly rolls it to the left, as in Figure 17. Roll due to rudder is caused by the vertical tail’s center of lift being above the aircraft’s center of gravity”). Accordingly, Applicants arguments as to this point are unpersuasive. 
On Amend. 7, Applicant further alleges Haggerott fails to teach or suggest “determining a standardized roll rate command based at least in part on a yaw command” because: 
[T]he error signal of Hagerott is generated when "there is a difference between the expected motion of the aircraft and its actual motion" (Hagerott, paragraph [0008]), and is not based on a yaw command. Second, the Applicant notes that command signals, which are based on pilot input, do not relate to a standardized roll rate command. Third, Hagerott discussing modifying the command signal of Hagerott for rudder segments or other yaw control surfaces does not teach or suggest the notion of determining a standardized roll rate command based at least in part on the yaw command. 
For additional clarity, the particular attention provided by the Applicant to these underlined sections of Hagerott does not constitute an admission of the Applicant ignoring the remaining portions cited by the Examiner. Indeed, as noted above, nowhere in the other citations of Hagerott is there teaching or suggestion of determining a standardized roll rate command based at least in part on the yaw command. 
First, it is important to note, as noted in the non-final office action, that the term “standardized roll rate” is extremely broad given that no limiting definition is provided in the specification. Rather, the any suitable signal in any suitable format, for example a format resembling that of the yaw signal of step 306”. Accordingly, the “standardized roll rate” can be any control signal sent to any flight control component that is based at least in part on the yaw command to cause a roll motion. Haggerott teaches this broad limitation in various portions of the reference as cited in the non-final office action.  
For example, ¶¶ 9-11 states command signals for the aircraft are based on the control input received from the pilot, which includes a yaw command (¶ 11 “command signals are calculated, based on pilot input for one or more rudder segment or rudder surface”). Moreover, ¶ 11 states, as cited in the office action, “a command is calculated . . . to modify a command signal for one or more rudder segments or other yaw control surfaces”.  Applicant has failed to provide any particularized logic, reasoning, analysis or rationale as to why such a command to a flight control component based (“to modify”) on a yaw command (“a command signal for one or more rudder segments or other yaw control surfaces”) fails to teach or suggest the “standardized roll rate”, which be any control signal sent to any flight control component that is based at least in part on the yaw command. Clearly, the modified yaw command as disclosed in Haggerott discloses this limitation. 
Haggerott further explicitly discloses a control signal sent to any flight control component that is based at least in part on the yaw command to cause a roll motion in (¶43) “sideslip signal would then be multiplied by a gain, scheduled by flight condition, and the resulting signal is used to reduce the expected roll rate signal 220 at summing junction 218 . . . utilize the rudder pedal position as an input signal (yaw command signal), in lieu of a sideslip measurement or estimate. Referring to FIG. 2, this signal would subtract from summing junction 218. This supports operation of the aircraft in steady state sideslips, with the proper wheel input countering the rolling moment from that sideslip”. ¶ 43 was cited in the non-final 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein 220, 227 and 234 meet the definition of a “standardized roll rate command based at least in part on the yaw command” as each is a determined command to cause a rolling motion of the aircraft by controlling spoilers 238, 244 (i.e.., ¶33 “the control law generates a predicted roll rate signal 220”; ¶36 “expected roll rates 210 and 216 are summed at step 218 to generate the predicted roll rate 220 for the aircraft”) (¶ 42 “modified error signal 227 is then summed with the spoiler gearing command 206 at step 232 to produce spoiler command 234” wherein the standardized roll rate command is based at least in part on the yaw command (¶43, yaw command signal can be used as input to summing junction 218) (¶ 33 quantity 202 may be . . . yaw rate) (¶ 11 “command signals are calculated, based on pilot input for one or more rudder segment or rudder surface . . . total expected yaw rate to calculate an error signal (227, FIG. 2) from which a command is calculated . . . modify the command signal for one or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of “standardized roll rate” is given in the specification.  Rather, the standardized roll rate is exemplified in what it can be based on and what effects it can cause, i.e., it can be based on: a lookup table (¶10) or it could be based on, in part, a yaw command and a set of ideal conditions (¶11).  Furthermore, it could cause a roll motion in the aircraft (¶ 8), to allow a pilot to manually counter a roll motion (¶42), or it could be used to replace an actual roll rate (¶42).